Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 4/20/2022. With the amendments, claims 16-32 remain pending.  Claims 27 and 32 are amended. Claims 1-17 have been added.  The amendments have been accepted as proper in that no new material has been added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bearing chamber configured to receive the bearing, the bearing chamber is configured to transfer rotation of the rotary shaft into rotation of the bearing in claim 18  .
The specification teaches the bearing chamber transfers rotation of the rotary shaft into rotation of the bearing in the sense that the bearing chamber engages the outer race of the bearing for rotation, while the inner race is held stationary. This is also presented in the applicant’s remarks. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to claims not amended and not amended have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
The applicant presents a description in of the bearing support enclosure where the outer race of the bearings rotates, while the internal race of the bearing is stationary. The applicant points out this not taught by Hoshino who teaches outer race is stationary and the inner race.  The examiner notes that the specification does teach the cited limitations, which distinguishes over the bearing support by Hoshino and is widely typical in the drum pedal art. 

Allowable Subject Matter
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 18 is allowable for a drum pedal for striking a drum, the pedal comprising: 
a support having at least one leg; a rotary shaft borne by said support; 
a beater mounted on said rotary shaft and configured to rotate upon rotation of said rotary shaft, wherein the beater is configured to strike the drum; 
an actuation mechanism for rotating the beater in a first direction towards the drum; 
a return mechanism for rotating the beater in a second direction opposite the first direction away from the drum; 
wherein the drum pedal further comprises at least one bearing assembly, wherein the at least one leg of the support is located between the actuation mechanism and the at least one bearing assembly, 
wherein the at least one bearing assembly includes a bearing, a bearing support configured to support the bearing, and a bearing chamber configured to receive the bearing, 
wherein the bearing chamber is connected to the rotary shaft such that the bearing chamber is configured to transfer rotation of the rotary shaft into rotation of the bearing, and 
wherein an external part of the bearing support is configured to be installed in the upper part of the leg or forms a single piece with the leg, and an inner part is configured to bear a bearing whose inner diameter substantially corresponds to the outer diameter of the inner part.
The applicant has argued an interpretation of the bearing chamber attached to the outer race of the bearing reading on the configured to transfer rotation of the rotary shaft into rotation of the bearing.  This interpretation is also supported by the description in the specification, pages 12 and 13.  
The examiner rejected claim 18 in the earlier Office action dated 1/24/2022.  In view of the applicant’s remarks and further interpretation, claim 18 now distinguishes over Hoshino.
Claims 19-26 are allowable for dependence on the allowable independent claim 18 and for the citation of further distinguishing subject matter.
Claim 27 is allowable for a retrofitting assembly for transforming a drum pedal into a drum pedal for striking a drum the assembly comprising: 
a rotary shaft; 
at least one bearing assembly including a bearing, a bearing support configured to support the bearing, and a bearing chamber configured to receive the bearing, 
wherein the bearing chamber of the bearing assembly is configured to engage the rotary shaft at an outer end of the rotary shaft such that an at least one leg of a support of a drum pedal is located between the at least one bearing assembly and an actuation mechanism of the drum pedal, and 
wherein the bearing support comprises two parts, an exterior part which has the same dimensions as the bearing of the pedal it is configured to replace and an interior part which is configured to bear a new bearing, and whose external diameter corresponds to the inner diameter of the inner ring of the new bearing. 
The applicants claimed assembly of claim 27 creates the drum pedal according to claim 18.  The references and rationale for the allowance of claim 18 also apply to claim 27. 
Claim 27 is considered to be non-obvious with respect to the closest related prior art. 
Claims 28-31 are allowable for dependence on the allowable independent claim 27 and for the citation of further distinguishing subject matter.
Claim 32 is allowable for a method of retrofitting a drum pedal comprising the steps ofi providing a drum pedal; providing a retrofitting assembly for transforming the drum pedal into a drum pedal for striking a drum, the assembly comprising a rotary shaft; at least one bearing assembly including a bearing, a bearing support configured to support the bearing, and a bearing chamber configured to receive the bearing, wherein the bearing chamber of the bearing assembly is configured to engage the rotary shaft at an outer end of the rotary shaft such that an at least one leg of a support   of a drum pedal is located between the at least one bearing assembly and an actuation mechanism of the drum pedal, and wherein the bearing support comprises two parts, an exterior part which has the same dimensions as the bearing of the pedal it is configured to replace and an interior part which is configured to bear a new bearing, and whose external diameter corresponds to the inner diameter of the inner ring of the new bearing; 
replacing a rotary shaft of the drum pedal by the rotary shaft of the retrofitting assembly; 
mounting the at least one bearing assembly to an outer end of the rotary shaft such that an at least one leg of a support of the drum pedal is located between the at least one bearing assembly and an actuation mechanism of the drum pedal.
Claim 32 is essentially method of retrofitting a drum pedal using the retrofitting kit of  claim 27 to produce the drum pedal of claim 18. Claim 32 is considered to be non-obvious with respect to the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 26, 2022